Citation Nr: 0911693	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-13 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for malignant melanoma.

4.  Entitlement to service connection for chloracne.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The issue of entitlement to service connection for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the effective date of service connection, the 
Veteran's PTSD is shown to be productive of a disability 
picture that equates to occupational and social impairment 
with reduced reliability and productivity, and difficulty in 
establishing and maintaining effective relationships; his 
disability picture is without evidence of occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic or depression affecting his 
ability to function independently and appropriately, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, neglect of personal 
appearance and hygiene, and inability to establish and 
maintain effective relationships.

2.  The Veteran served in Vietnam during the Vietnam era, and 
exposure to Agent Orange is presumed.  

3.  Malignant melanoma was not diagnosed during service, and 
there is no evidence of a current diagnosis of malignant 
melanoma.  

4.  Chloracne was not diagnosed during service, and there is 
no evidence of a current diagnosis of chloracne.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, and no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.130, Diagnostic 
Code 9411 (2008).

2.  Malignant melanoma was not incurred in or aggravated by 
active duty service, nor may it be presumed to be due to any 
herbicide exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Chloracne was not incurred in or aggravated by active 
duty service, nor may it be presumed to be due to any 
herbicide exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a March 2006 letter, the RO notified the Veteran of the 
evidence required to substantiate the claims for service 
connection.  This letter explained VA's duty to assist the 
Veteran with the development of his claim and informed the 
Veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining.  This 
notice complied with the timing requirements set forth in 
Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.  Another March 2006 letter 
informed the Veteran of the evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.

The Board notes that the Veteran's claim for a higher initial 
rating for PTSD stems from a disagreement with the initial 
rating assigned in the June 2006 rating decision.  The RO did 
not provide the Veteran with additional notice of the 
evidence required to substantiate his claim for a higher 
initial rating.  In Dingess, the Court held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a 
statement of the case (SOC).  Id. The RO issued an SOC in 
April 2007 that advised the Veteran of the pertinent laws and 
regulations and the reasons for the decision.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



B.  Duty to Assist

The duty to assist has been satisfied with regard to the 
claims being decided.  The service treatment records and 
relevant post-service medical records identified by the 
Veteran were obtained and associated with the claims file.  
The Veteran himself submitted various private records.  

The Veteran has been afforded VA examinations in relation to 
his claim for a higher rating for PTSD.  The Board notes that 
the Veteran has not had VA examinations for the claimed 
disabilities of malignant melanoma and chloracne; however VA 
examinations are not necessary to decide those claims because 
there is no indication of a current diagnosis of either of 
these disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

The Board finds the requirements of the duty to assist have 
been satisfied with respect to the claims being decided, that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required.  

II.  Analysis of Claims 

A.  Higher Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the Veteran's PTSD pursuant to 
Diagnostic Code (DC) 9411, which is governed by the General 
Rating Formula for Mental Disorders (formula).  The formula 
provides that a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent rating, is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

The Global Assessment of Functioning (GAF) score, found in 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)), is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  A score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood and an inability to 
work.  A score from 41 to 50 reflects serious impairment in 
social and occupation functioning including an inability to 
keep a job.  A score from 51 to 60 reflects moderate symptoms 
or moderate difficulty in social, occupation or school 
functioning.  A score of 61 to 70 is provided when there are 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms 
that are transient and expectable reactions to psychosocial 
stressors and no more than slight impairment in social, 
occupational or school functioning.

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are 
not an exclusive or exhaustive list of symptomatology which 
may be considered for a higher rating claim.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

VA records dated in December 2005 reflect that the Veteran 
presented with complaints of anxiety and panic spells two to 
three times a month.  He reported sleep difficulties.  On 
mental status examination, the examiner noted that the 
Veteran was alert, attentive, and cooperative.  He had 
appropriate grooming.  Speech was of normal rate and rhythm.  
It was noted that the Veteran had a flat affect and an 
anxious and depressed mood.  The Veteran's thought processes 
and associations were normal and coherent.  There was no 
unusual thought content, such as delusions or obsessions, or 
suicidal or violent ideation.  Insight and judgment were 
noted as good.  It was noted that the Veteran reported 
relationship problems.  He complained of poor concentration 
and reported reliving incidents from Vietnam.  It was noted 
that the Veteran was employed in sales.  The examiner 
assigned a GAF score of 50.  

Records from the Corona Vet Center, dated in November 2005, 
reflect that the Veteran's complaints included poor sleep, 
nightmares, intrusive thoughts, irritability and trouble 
concentrating.  He denied homicidal and suicidal ideation.  A 
counselor indicated that the Veteran had poor insight and 
judgment.  

At an April 2006 fee basis VA psychiatric examination, the 
Veteran reported occasional panic attacks, occurring once 
every few months.  He complained of depressed mood, early 
morning awakening, decreased interest in activities, guilt 
feelings, decreased energy, anhedonia, decreased 
concentration and psychomotor retardation.  He reported that 
he did not socialize, except for going out with his 
girlfriend and her family or to go to medical appointments.  
The Veteran reported that he was able to perform activities 
of daily living such as shaving or showering.  It was noted 
that the Veteran worked in furniture sales. 

On mental status examination, the examiner noted that the 
Veteran was oriented in all spheres.  He was neatly dressed 
and well-groomed.  He was cooperative.  Slight psychomotor 
retardation was noted.  The examiner noted that the Veteran's 
mood was depressed and his affect was blunt and congruent.  
The examiner noted that the Veteran's speech was normal in 
tone and slightly decreased in rate.  The Veteran's thought 
processes were goal-oriented and logical.  No delusional 
ideation was noted.  The Veteran denied hallucinations.  The 
examiner indicated that memory appeared intact.  The examiner 
stated that the Veteran's insight into his condition appeared 
to be fairly good and his judgment in regard to obtaining 
treatment for himself was good.  The Veteran denied homicidal 
or suicidal ideation.  The examiner indicated that the 
Veteran demonstrated symptoms of increased arousal as 
evidenced by difficulty falling asleep and maintaining sleep, 
irritability and outbursts of anger, exaggerated startle 
response and difficulty concentrating.  The examiner assigned 
a GAF score of 55.  The examiner indicated that the Veteran 
had significantly impaired social functioning, significant 
depression and ongoing PTSD.  

VA records dated in January 2007 reflect that the Veteran 
reported good energy level and motivation.  He reported 
occasional anger and agitation.  He complained of 
hypervigilance and hyperstartle.  The Veteran denied suicidal 
or homicidal ideation, auditory hallucinations and visual 
hallucinations.  A VA counselor noted that the Veteran's 
thought was logical and goal directed.  No delusions or 
illusions were verbalized.  His affect was constricted.  
Insight and judgment were noted as good.  

The foregoing evidence reflects that the Veteran's service-
connected PTSD is manifested by depressed mood, sleep 
difficulties, disturbances in motivation and  difficulty 
establishing and maintaining social relationships.  VA 
examiners have indicated that he has good judgment and 
insight and is well-oriented.  There is no evidence of 
homicidal ideation or suicidal ideation.  The Veteran is 
employed and has been assessed by medical professionals as 
capable of managing his finances and activities of daily 
living.  GAF scores assigned during the appeal period have 
ranged from 50 to 55.  The Board finds that the severity of 
the Veteran's PTSD more nearly approximates the criteria for 
a 50 percent rating, and no higher.  A rating in excess of 50 
percent is not warranted, due to the absence of evidence of 
severe occupational and social impairment with deficiencies 
in most areas due to such symptoms as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, near-continuous panic or 
depression affecting his ability to function independently 
and appropriately, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
and inability to establish and maintain effective 
relationships.  

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's PTSD.  There is no 
evidence that the PTSD alone causes marked interference with 
employment or necessitates frequent periods of 
hospitalization.  Accordingly, the Veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Service Connection for Malignant Melanoma and Chloracne

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2007).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See 68 Fed. Reg. 27,630-27,641 (May 20,2003).

Notwithstanding the presumptive provisions originally arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has held that 
a claimant is not precluded from establishing service 
connection for a disease claimed to be related to herbicide 
exposure on a direct basis under § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).
Analysis

The Veteran claims service connection for malignant melanoma 
and for chloracne.  

The record clearly establishes that the Veteran served in 
Vietnam during the Vietnam era.  The Veteran is therefore 
presumed to have been exposed to Agent Orange during service.   

The record does not contain any evidence of treatment for 
malignant melanoma or for chloracne during service.  
Furthermore, the record does not reflect a current diagnosis 
of either malignant melanoma or chloracne.  

A February 2006 VA examination report noted that the Veteran 
had a history of surgery for lipomas and that there were 
several present at the time of the examination.  Post-service 
medical records also reflect diagnoses of and treatment for 
acne.  However, lipoma and acne are not conditions for which 
service connection may be presumed based upon Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  

The Board finds that service connection for malignant 
melanoma and for chloracne is not warranted.  Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Where competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's statements to the effect that he has malignant 
melanoma and chloracne that are attributable to his period of 
service lack probative value, particularly in light of the 
absence of a current diagnosis of each of the disabilities.  
Where, as here, the determinative issue involves a question 
of a medical diagnosis, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  The Veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis, and consequently his 
statements do not constitute favorable medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the claims file does not contain any evidence of 
treatment or diagnosis of malignant melanoma or chloracne.  
Moreover, the currently diagnosed disabilities of lipoma and 
acne are not conditions for which service connection may be 
presumed based upon herbicide exposure.  In reaching this 
decision, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, because there is not 
an approximate balance of positive and negative evidence, 
reasonable doubt may not be resolved in the Veteran's favor.  
Rather, as there is a preponderance of the evidence against 
his service connection claims, the claims must be denied.  
38 U.S.C.A. § 5107(b).  


							(CONTINUED ON NEXT PAGE)


ORDER

A 50 percent rating for PTSD is granted, subject to 
regulations governing the payment of monetary benefits.  

Service connection for malignant melanoma is denied.

Service connection for chloracne is denied.


REMAND

Additional development is necessary before the claim of 
service connection for hemorrhoids can be decided.  The 
Veteran asserts that hemorrhoids pre-existed service and 
underwent an increase in severity during service.

Service treatment records show that a history of hemorrhoid 
surgery was noted at the time of the Veteran's induction 
examination.  Private records dated in September 1976 
indicate that the Veteran underwent a hemorrhoidectomy, among 
other things.  At the time of a VA examination in April 2007, 
the examiner diagnosed intermittent hemorrhoids, but did not 
comment on whether hemorrhoids pre-existed service or were 
aggravated during service.  Therefore, to fulfill VA's 
statutory duty to assist, a new VA examination is necessary 
before this claim can be decided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, to determine the etiology of 
any hemorrhoid condition.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
furnish an opinion as to the following:  
(a) is any current hemorrhoid condition at 
least as likely as not (50 percent or 
greater likelihood) related to the 
hemorrhoid condition noted during 
service?; (b) is there sufficient factual 
evidence to support a well-reasoned 
conclusion that the Veteran had a 
hemorrhoid condition that pre-existed 
service?; and if so, (c) did the pre-
existing hemorrhoid condition permanently 
increase in severity, beyond the natural 
progression of the condition during 
service, that is, a worsening of the 
underlying condition as contrasted with a 
worsening of symptoms, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of the pre-existing 
condition?

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

2.  Thereafter, readjudicate the claim on 
appeal based on all of the evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should furnish 
the Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


